                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                          HAMMOND DIVISION AT LAFAYETTE

SHELLEY D. SERAULT,                           )
           Plaintiff,                         )
                                              )
       v.                                     )       CAUSE NO.:4:18-CV-58-JVB-JEM
                                              )
SUBARU OF INDIANA                             )
AUTOMOTIVE, INC.,                             )
           Defendant.                         )

                                    OPINION AND ORDER

       This matter is before the Court on Defendant Subaru of Indiana Automotive, Inc.’s

Itemization of Costs and Fees [DE 20], filed April 8, 2019. On March 22, 2019, the Court granted

Defendant Subaru of Indiana Automotive, Inc.’s Motion to Compel and set a briefing schedule for

the attorney’s fees incurred in filing the motion. On April 8, 2019, Defendant filed the instant

petition requesting $770.00 in attorney’s fees, and Counsel for Plaintiff acknowledged the failure

to respond to the discovery requests in a response filed on April 22, 2019.

       Rule 37 provides that, if a motion to compel is granted, the Court “must, after giving the

opportunity to be heard, require the party or deponent whose conduct necessitated the motion, the

party or attorney advising that conduct, or both to pay the movant’s reasonable expenses incurred

in making the motion, including attorney’s fees” unless “the movant filed the motion before

attempting in good faith to obtain” the requested discovery, “the opposing party’s nondisclosure .

. . was substantially justified; or . . . other circumstances make an award of expenses unjust.” Fed.

R. Civ. P. 37(a)(5)(A). District courts possess wide latitude in evaluating the reasonableness of

requested attorney fees and costs. Johnson v. Kakvand, 192 F.3d 656, 661 (7th Cir. 1999).

       Defendant’s motion to compel was granted, so it is up to Plaintiff to demonstrate that its

nondisclosure was substantially justified or other circumstances make an award of attorneys’ fees
unjust. Counsel for Plaintiff acknowledges the failure to timely respond to Defendant’s discovery

requests, and does not argue that the nondisclosure was substantially justified or an award of

expenses is otherwise unjust.

       As the Supreme Court has explained,“the most useful starting point for court determination

of the amount of a reasonable fee payable by the loser is the number of hours reasonably expended

on the litigation multiplied by a reasonable hourly rate,” known as the “lodestar.” Gisbrecht v.

Barnhart, 535 U.S. 789, 801-02 (2002) (quoting Hensley v. Eckerhart, 461 U.S. 424, 433 (1983))

(quotation and other marks omitted). Defendant requests attorneys fees in the amount of $770,

reflecting .8 hours of attorney time at $225 per hour, .9 hours of attorney time at $200 per hour, and

4.1 hours of paralegal time at $100 per hour. Defendant does not argue that the time taken or the

amount of fees requested is unreasonable. The Court finds that $770.00 in attorney fees are

reasonable in these circumstances.

       For the foregoing reasons, the Court hereby approves and GRANTS Defendant Subaru of

Indiana Automotive, Inc.’s Itemization of Costs and Fees [DE 20] and ORDERS counsel for

Plaintiff to reimburse Defendant in the sum of $770.00 within a reasonable time.

       SO ORDERED this 1st day of May, 2019.

                                               s/ John E. Martin
                                               MAGISTRATE JUDGE JOHN E. MARTIN
                                               UNITED STATES DISTRICT COURT
cc:    All counsel of record




                                                  2
